IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-60656
                           Summary Calendar



ALLAN PLOTKIN,

                                            Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
Commissioner of Social Security,

                                            Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:94-CV-553-WS
                       - - - - - - - - - -

                              May 6, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Allan Plotkin appeals the judgment upholding the final

decision of the Commissioner of Social Security denying a period

of disability and disability-insurance benefits.     The ALJ did not

err by determining that Plotkin’s depression and headaches were

not severe limitations, and the ALJ applied the correct legal

standard to determine the severity of these limitations.      See

Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir. 1992).     The ALJ

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
did not err by not considering Plotkin’s testimony regarding his

impairments, pain, and limitations to be credible.     See id. at

296.    There was substantial evidence to support the ALJ’s

determinations, and the ALJ did not err as a matter of law.     See

Fraga v. Bowen, 810 F.2d 1296, 1302 (5th Cir. 1987).

       To the extent that Plotkin argues that:   1) the ALJ erred in

his findings regarding Plotkin’s respiratory impairment; 2) the

ALJ did not consider additional medical evidence; 3) the

vocational expert improperly characterized Plotkin’s former

employment as light, skilled work, instead of medium, skilled

work; and 4) the ALJ failed in his responsibility to develop the

record after Plotkin’s good-faith effort to retrieve treatment

records for the relevant period of disability, these issues were

only mentioned, and not properly argued in Plotkin’s initial

brief.    Plotkin argued the majority of these issues in his reply

brief.    This court will not consider these issues.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (an appellant must

brief issues in initial brief to preserve them for appeal and

cannot raise them for the first time in a reply brief).

       AFFIRMED.